PER CURIAM.
Appellant/respondent/husband challenges the proprietary of various financial and property provisions contained in a “final judgment of dissolution of marriage” and an “order on motion for rehearing and modification” which, inter alia, dissolved his twenty year marriage from appellee/peti-tioner/wife; awarded appellee custody of the couple’s two minor children; provided for the payment, by appellant, of child support; awarded appellee permanent alimony and exclusive possession of the marital domicile; and required that appellant pay taxes and make mortgage payments on the home.
We have carefully reviewed the record and have determined that there was competent, substantial evidence to support the chancellor’s rulings. Accordingly, no abuse of discretion having been shown, the “final judgment of dissolution of marriage” and “order on motion for rehearing and modification” are hereby affirmed. Herzog v. Herzog, 346 So.2d 56 (Fla. 1977); Shaw v. Shaw, 334 So.2d 13 (Fla. 1976).
Affirmed.